Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 1 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 2 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 3 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 4 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 5 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 6 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 7 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 8 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 9 of 23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 10 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 11 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 12 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 13 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 14 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 15 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 16 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 17 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 18 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 19 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 20 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 21 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 22 of
                                       23
Case 9:18-cv-80176-BB Document 237-14 Entered on FLSD Docket 07/03/2019 Page 23 of
                                       23
